Name: Council Regulation (EEC) No 3222/83 of 15 November 1983 on the fixing of the total allowable catch, the share available to the Community and the quota allocations among the Member States for saithe in 1983 in divisions III a, IV, II a (EEC zone) and III b, c and d (EEC zone)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 11 . 83 Official Journal of the European Communities No L 319/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3222/83 of 15 November 1983 on the fixing of the total allowable catch , the share available to the Community and the quota allocations among the Member States for saithe in 1983 in divisions III a, IV, II a (EEC zone) and III b , c and d (EEC zone) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas it is appropriate to allocate quotas of saithe in these divisions among the Member States in 1983 in a manner which assures relative stability of fishing acti ­ vities ; Whereas, accordingly, Regulation (EEC) No 198/83 should be repealed to the extent required to take account of such allocation , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 3 , 4 and 1 1 thereof, HAS ADOPTED THIS REGULATION : Having regard to the proposal from the Commission , Article 1 The total allowable catch of saithe in divisions III a , IV, II a (EEC zone) and III b, c and d (EEC zone), the share of this catch available to the Community and the quota allocations among the Member States for 1983 shall be as shown in the Annex hereto . Whereas fishing activities for saithe in divisions III a, IV, II a (EEC zone) and III b, c and d (EEC zone) have provisionally been carried out in 1983 in accordance with Council Regulation (EEC) No 198/83 of 25 January 1983 on fishing activities in waters under the sovereignty or jurisdiction of the Member States , adopted provisionally pending the fixing of TACs and quotas for 1983 (2), in conjunction with Regulation (EEC) No 172/83 (3), until such time as the Council takes a decision on the Commission 's proposals concerning TACs and quotas and the conditions for fishing applicable in 1983 ; Article 2 Regulation (EEC) No 198/83 is hereby repealed in respect of saithe in divisions III a , IV, II a (EEC zone) and III b, c and d (EEC zone). Whereas the Community s total allowable catch should be fixed in an appropriate way to take into account the interests of Community fishermen, whilst respecting conservation needs ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (  ) OJ No L 24, 27 . 1 . 1983 , p. 1 . (2) OJ No L 25, 27 . 1 . 1983 , p. 32 . (3 OJ No L 24, 27 . 1 . 1983 , p. 30 . No L 319/2 Official Journal of the European Communities 17. 11 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1983 . For the Council The President C. SIMITIS ANNEX 1983 Total allowable catch : 1 58 000 tonnes 1983 EEC total allowable catch : 75 800 tonnes Stock 1983 quota (tonnes)Species Geographicalregion ICES/NAFO division Member State Saithe Skagerrak and Kattegat, North Sea, Norwegian Sea, Baltic Sea III a, IV, II a (EEC zone) III b, c, d (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 60 0 6 630 (') 16 730 (2) 39 380 (2) 170 0 12 830 (2) EEC total 75 800 (') No fishing for this quota may take place, in the Skagerrak, within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat, within three miles of the baselines of the Kingdom of Sweden . (2) No fishing for this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat, within 12 miles of the baselines of the Kingdom of Sweden.